United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 97-2126SI
                                  _____________

Billy Joe Armento, As "authorized       *
Advocate of the Moorish Science         *
Temple of America, Branch Temple        *
#43 of Iowa State Prison,"              *
                                        *
                   Appellant,           * Appeal from the United States
                                        * District Court for the Southern
      v.                                * District of Iowa.
                                        *
John Emmett, Security Director; Jim     *       [UNPUBLISHED]
Helling, Treatment Director; Dale       *
Vande Krol, Religious Coordinator;      *
Gerardo Acevedo; Paul Hedgepeth,        *
                                        *
                   Appellees.           *
                                  _____________

                           Submitted: September 30, 1997
                               Filed: October 6, 1997
                                _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

        Billy Joe Armento, an Iowa prison inmate, appeals an adverse grant of summary
judgment in Armento's 42 U.S.C. § 1983 action against Iowa State Penitentiary
officials. Armento's claim under the Religious Freedom Restoration Act is foreclosed
by the recent opinion of the United States Supreme Court in City of Boerne v. Flores,
117 S. Ct. 2157, 2172 (1997). Having reviewed de novo the grant of summary
judgment on Armento's remaining claims, we find no error by the district court. We
also conclude that an extensive discussion is not warranted. Accordingly, we affirm
the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-